16-1184-ag
    Ntem-Mensah v. Sessions
                                                                                                      BIA
                                                                                                 Straus, IJ
                                                                                             A096 524 547

                                    UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    23rd day of October, two thousand eighteen.

    Present:
                JOHN M. WALKER, JR.,
                GUIDO CALABRESI,
                DEBRA ANN LIVINGSTON,
                      Circuit Judges.
    _____________________________________

    NANA KWABENA OBONOMA NTEM-MENSAH,

                      Petitioner,

                      v.                                                        16-1184-ag

    JEFFERSON B. SESSIONS III,
    UNITED STATES ATTORNEY GENERAL,

                Respondent.
    _____________________________________

    For Petitioner:                           JUSTIN CONLON, Hartford, CT.

    For Respondent:                           ANTHONY W. NORWOOD (Chad A. Readler, Leslie
                                              McKay, on the brief) Office of Immigration Litigation,
                                              Civil Division, United States Department of Justice,
                                              Washington, D.C.
        UPON DUE CONSIDERATION of this petition for review of a Board of Immigration

Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND DECREED that the

petition for review is DENIED.

        Petitioner Nana Kwabena Obonoma Ntem-Mensah, a native and citizen of the Republic of

Ghana, seeks review of a March 22, 2016, decision of the BIA affirming a March 14, 2014,

decision of an Immigration Judge (“IJ”) denying Ntem-Mensah’s application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”). In re Nana

Kwabena Obonoma Ntem-Mensah, No. A096 524 547 (B.I.A. Mar. 22, 2016), aff’g No. A096 524

547 (Immig. Ct. Hartford Mar. 14, 2014). We assume the parties’ familiarity with the underlying

facts and procedural history in this case.

        Under the circumstances of this case, we have reviewed the IJ’s decision as modified by

the BIA. See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005). Given

this scope of review and because Ntem-Mensah challenges only the denial of withholding of

removal, review is limited to whether the agency erred in concluding that he failed to demonstrate

that it was more likely than not that he would suffer persecution. The applicable standards of

review are well established; “administrative findings of fact are conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); Su Chun

Hu v. Holder, 579 F.3d 155, 158 (2d Cir. 2009).

        To qualify for withholding of removal, an alien must demonstrate that “it is more likely

than not” that he will suffer persecution on account of race, religion, nationality, membership in a

particular social group, or political opinion if returned to his native country. Ramsameachire v.

Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004); see 8 U.S.C. § 1231(b)(3)(A). An alien like Ntem-

Mensah who does not claim past persecution has the burden to prove that it is more likely than not

that he would suffer persecution in the future, i.e., that there is a “clear probability” of persecution.


                                                   2
Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008); 8 C.F.R. § 1208.16(b)(1)(iii).

       The agency did not err in finding that Ntem-Mensah failed to meet this burden. “In the

absence of solid support in the record . . . , [an applicant’s] fear [of persecution] is speculative at

best.” Jian Xing Huang v. U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005). The evidence that Ntem-

Mensah submitted—news articles, a State Department report, and four sworn letters from relatives

or associates in Ghana—does not constitute “solid support” for the claim that he is likely to become

involved in a chieftancy dispute, much less that he is likely to be persecuted as a result.

       Ntem-Mensah submitted three news articles—a 2013 article documenting a chieftaincy

conflict in the Volta region; an article reporting reconciliation between chiefs in the Buem

constituency; and an article reporting that police have helped to manage communal conflicts in the

Volta area. These articles may attest to the existence of chieftaincy disputes in the Volta region,

where Ntem-Mensah is from, but they provide no support for the central proposition at issue: that

Ntem-Mensah himself is likely to be involved in a chieftaincy dispute and to suffer persecution.

Ntem-Mensah also submitted the 2010 State Department report on Ghana, which identifies violent

chieftaincy disputes, including one in the Volta region, and notes that perpetrators of this violence

have been arrested. But as the agency reasoned, this evidence does not provide solid support for

Ntem-Mensah’s claim.

       Ntem-Mensah also submitted four letters supposedly to confirm his place as his father’s

successor and to attest that he is in danger because other family members or factions are interested

in assuming power and taking his valuable land. But none of these letters recounts any threats to

Ntem-Mensah’s life, identifies specific individuals or factions who pose a threat, or even provides

specifics as to the immense wealth over which family members are at odds. The BIA found that

Ntem-Mensah’s letters were “general in nature and not sufficient to establish that he faces a clear

probability of future harm.”     Joint App. 2.     We have no grounds to disturb that reasoned


                                                  3
determination. See Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir. 2013) (“We defer to the agency’s

determination of the weight afforded to an alien’s documentary evidence.”).

       For the foregoing reasons, the petition for review is DENIED. As we have completed

our review, any stay of removal that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition is DISMISSED as moot. Any

pending request for oral argument in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).

                                            FOR THE COURT:
                                            Catherine O’Hagan Wolfe, Clerk




                                               4